Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 11, 2016

The Court of Appeals hereby passes the following order:

A16D0436. MIKE REDFORD v. THE STATE.

      Mike Redford, who is facing multiple charges of aggravated stalking, served
subpoenas on the district attorney. The trial court quashed the subpoenas, and
Redford filed a motion to set aside that ruling. On May 24, 2016, the trial court
denied the motion to set aside. Redford then filed this application for discretionary
appeal. The State has filed a motion to dismiss.
      Because Redford’s criminal case remains pending, the trial court’s May 24
order is interlocutory. In order to appeal this ruling, Redford was required to comply
with the interlocutory appeal procedures of OCGA § 5-6-34 (b). Specifically, Redford
was required to obtain a certificate of immediate review.1 See OCGA § 35-6-34 (b);
Sosniak v. State, 292 Ga. 35, 37 (2) (734 SE2d 362) (2012). Redford’s failure to
obtain a certificate of immediate review deprives this Court of jurisdiction to consider
this matter. Accordingly, the State’s motion to dismiss is hereby GRANTED, and this
application is DISMISSED.




      1
        Redford apparently sought a certificate of immediate review, but the trial
court did not certify the ruling for immediate appeal.
Court of Appeals of the State of Georgia
                                     07/11/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.